Title: [Diary entry: 7 July 1788]
From: Washington, George
To: 

Monday 7th. Thermometer at 71 in the Morning—82 at Noon And 82 at Night. Morning clear with the wind pretty fresh from South, which continued all day. About Sundown a cloud from the Westward produced a hard rain for 12 or 15 minutes with strong wind. Some thunder and lightning. After dinner—Mr. Madison, and the Son of Mr. Lee went (in my Carriage) to Alexandria in order to proceed on to New York in the Stage tomorrow. I remained at home all day.